Citation Nr: 1438487	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-16 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for residuals of a traumatic brain injury with post concussive syndrome and chronic daily headaches.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU) for the period prior to February 4, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1981, April 1981 to April 1987, and November 1991 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The case was previously before the Board in December 2010.  A careful review of the evidence reflects that while the case was at the RO on remand development status, the Veteran was granted entitlement to TDIU effective from February 4, 2011.  However, the issue of entitlement to a TDIU remains on appeal for the period prior to February 4, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2010 the Board found that the medical evidence of record suggested that the Veteran may no longer be able to work due to his service-connected disabilities.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board found that a claim for TDIU was part and parcel with the claim for benefits on appeal and remanded the issue for development.  In a rating decision dated in September 2012, the Veteran was granted entitlement to TDIU effective February 4, 2011.  

As noted in the December 2010 Board Remand, at a VA medical examination that was dated in August 2007 it was reported that the Veteran had stopped working due to his memory loss and neck injury.  In a subsequent report of a VA medical examination dated in May 2009 it was further reported that the Veteran had been employed as a truck driver, but that he was unemployed due to his head injury, neck, back, and knee disabilities.  As the issue of entitlement to an initial evaluation in excess of 10 percent disabling for residuals of a traumatic brain injury with post concussive syndrome and chronic daily headaches remains on appeal, including during the period prior to February 4, 2011, the Board finds that the issue of entitlement to a TDIU remains on appeal for the period prior to February 4, 2011.

Additional VA treatment records were associated with the claims file in February 2014.  These records reveal notes indicating that the Veteran received treatment at St. Vincent's that were scanned.  See, e.g., November 2012, March 2012.  Review of the claims file does not reveal treatment records from St. Vincent's.  In addition, the records reveal that the Veteran was treated at the Mayo Clinic in Florida as well as Memorial Medical Center of Jacksonville (MMCJ).  Treatment records pertaining to treatment of the Veteran from these institutions have not been associated with the claims file.  As such, the claim must be remanded for attempts to obtain these treatment records.  38 C.F.R. § 3.159 (2013).

On remand, VA treatment records dated since February 2014 should also be obtained and associated with the claims file.  38 C.F.R. § 3.159.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional treatment records the Veteran must be afforded another VA medical examination regarding the current severity of his traumatic brain injury with post concussive syndrome and chronic daily headaches.

As the outcome of the claim of entitlement to an initial evaluation in excess of 10 percent disabling for residuals of a traumatic brain injury with post concussive syndrome and chronic daily headaches may impact on the Veteran's claim of entitlement to a TDIU for the period prior to February 4, 2011, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU prior to February 2011, until the issue of entitlement to an initial evaluation in excess of 10 percent disabling for residuals of a traumatic brain injury with post concussive syndrome and chronic daily headaches is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated subsequent to February 2014.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from St. Vincent's, Mayo Clinic, and Memorial Medical Center of Jacksonville.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, afford the Veteran a VA examination to determine the current severity of his traumatic brain injury with post concussive syndrome and chronic daily headaches.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

Ask the examiner to discuss all findings in terms of Schedule of Ratings for Mental Disorders, 38 C.F.R. § 4.130; 38 C.F.R. § 4.124a, Diagnostic Code 8045; Evaluation of Cognitive Impairment and Subjective Symptoms, 38 C.F.R. § 4.124a; and 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All pertinent pathology that is found on examination should be noted in the report of the evaluation.  To the extent possible, the examiner should elicit a complete history from the Veteran and specifically identify all neurological manifestations directly attributable to the brain trauma.

In particular, the examiner should identify any purely neurological symptoms attributable to the service-connected disability, and provide an opinion regarding the impact of residuals of the head injury on the Veteran's ability to work prior to February 2011.  If the Veteran is mentally incapable of providing a complete history, this fact should be noted in the examination report.

Also, the examiner should provide specific opinions addressing the degree to which the service-connected disability is manifested by facets of cognitive impairment including: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

